Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Action is in response to application filed on 2/23/2022. 
Claims 1-23 are cancelled.
Claims 24-45 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 24-45 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Double Patenting
Applicant considers filing an appropriate Terminal disclaimer when the claims are otherwise allowable is acknowledged. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 24-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 24-43 of US Patent No. 10,757,226. Although, the claims at issue are not identical, they are not patentably  in view of Simms (US 2008/0249590 A1) which teaches defibrillator client-server communication [0023].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 24-45 are rejected under 35 U.S.C. 103 as being unpatentable over Simms (US 2008/0249590 A1) in view of Hayko et al (US 2002/0095522 A1) and further in view of McAllen et al (US 2005/0138428 A1).

Regarding claim, Simms teaches a medical device communications system comprising: a communication system (Simms fig.1 implantable medical device content access network; [0024]); 
a portable medical device that includes a first memory, a first processor, and a server configured to connect with another device via a server-client communications connection (Simms fig. 4 item #102 implantable medical device, [0009] implantable medical device providing a web server communicating web content with external devices ); and 
a user device that includes a second memory, a second processor, and a client configured to connect to the server of the portable medical device via the server-client communications connection (Simms fig. 4 item #137 client computer, [0037] client device access web content of medical device IMD 102, [0046-0047]); 
wherein at least one of the first and second memories has stored therein a software application that, permits medical data to be communicated from the portable medical device via the server-client communications connection (Simms [0036] instruction or scripting language for interpreting information, [0038] determine interpretation is needed, transmit render code to client device, [0046-0047]).

Hayko teaches software application that, when executed, permits data to be communicated via the server-client (Hayko [0059] download setup executable and invokes setup executable by Java applet to download application files from server to client by setup executable, [0013-0014] allow the client document access based on first and second link).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simms in view of Hayko for software application that, when executed, permits data to be communicated via the server-client.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to process data access more efficiently (Hayko [0013-0014][0059]).
However, Simms-Hayko does not teach wherein the second memory has stored therein a discovery protocol that, when executed, causes the server-client communications connection to be established between the portable medical device and the user device (Note Simms-Hayko teaches execute application to establish client-server connection as recite above).
McAllen teaches wherein the second memory has stored therein a discovery protocol that, when executed, causes the server-client communications connection to be established between the portable medical device and the user device (McAllen 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simms-Hayko in view of McAllen wherein the second memory has stored therein a discovery protocol that, when executed, causes the server-client communications connection to be established between the portable medical device and the user device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to process data access more efficiently (McAllen [0077]).

Regarding claim 25, Simms-Hayko-McAllen teaches the system of Claim 24, further comprising an additional user device that is configured to connect to, and receive the medical data from, the server of the portable medical device (Simms [0036] client retrieve data from implantable medical device, Hayko [0010] at least one client).

Regarding claim 26, Simms-Hayko-McAllen teaches the system of Claim 24, wherein the software application, when executed, also allows the user device to control functionality provided by the portable medical device (Simms [0036][0046] allow client device to render graphic file, Hayko [0059]).

Regarding claim 27, Simms-Hayko-McAllen teaches the system of Claim 24, wherein the portable medical device is configured to establish the server-client communications connection with the user device (Simms [0046], Hayko [0050] establish link client-server).

Regarding claim 28, Simms-Hayko-McAllen teaches the system of Claim 24, wherein the software application is stored in the first memory, and wherein the software application, when executed, also establishes the server-client communications connection with the user device (Simms [0046], Hayko [0059]).

Regarding claim 29, Simms-Hayko-McAllen teaches the system of Claim 24, wherein the user device includes a display configured to display a representation of the medical data received via the server-client communications connection (Simms [0025] PDA display web content).

Regarding claim 30, Simms-Hayko-McAllen teaches the system of Claim 24, wherein the server-client communications connection is established via the communication system (Simms [0046], Hayko [0059]).

Regarding claim 31, Simms-Hayko-McAllen teaches the system of Claim 24, wherein the portable medical device is either a defibrillator, an automatic external 

Regarding claim 32, Simms-Hayko-McAllen teaches the system of Claim 24, wherein the server is a web application server and the client is a web client (Simms [0046], Hayko [0059]).

Regarding claim 33, Simms-Hayko-McAllen teaches the system of Claim 24, wherein the software application is stored in the second memory of the user device (Simms [0028] store in flash memory).

Regarding claim 34, Simms-Hayko-McAllen teaches the system of Claim 24, wherein the software application is a platform-independent software application (Hayko [0030] platform independent executable).

Regarding claim 35, Simms teaches a medical device communications system comprising: a medical device that includes a first memory and a server configured to connect with another device via a server-client communications connection (Simms fig. 4 item #102 implantable medical device, [0009] implantable medical device providing a web server communicating web content with external devices); and a user device that includes a second memory and a client that is configured to connect to the server via the server-client communications connection (Simms fig. 4 item #137 client computer, [0037] client device access web content of medical device IMD 102, [0046-0047]); 

Hayko teaches wherein at least one of the first and second memories has stored therein a platform-independent software application (Hayko [0030] platform independent executable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simms in view of Hayko for wherein at least one of the first and second memories has stored therein a platform-independent software application.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to process data access more efficiently, i.e. to process data on any platform type (Hayko [0030]).
However, Simms-Hayko does not teach wherein the second memory has stored therein a discovery protocol that, when executed, causes the server-client communications connection to be established between the medical device and the another device (Note Simms-Hayko teaches execute application to establish client-server connection as recite above).
McAllen teaches wherein the second memory has stored therein a discovery protocol that, when executed, causes the server-client communications connection to be established between the medical device and the another device (McAllen [0077] the discovery and connection management layer protocol is responsible for maintaining a list of all active NIMs. Both the RDS 250 and NIM 255 sides are responsible for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simms-Hayko in view of McAllen wherein the second memory has stored therein a discovery protocol that, when executed, causes the server-client communications connection to be established between the medical device and the another device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to process data access more efficiently (McAllen [0077]).

Regarding claim 42, Simms-Hayko-McAllen teaches the system of Claim 35, wherein the platform-independent software application, when executed, permits the medical device and the user device to exchange data via the server-client communications connection (Simms [0046], Hayko [0059]).

Regarding claims 36, 38, 39, 37, 41, 40 45, they do not teach or further define over the limitations in claims 25, 26, 27, 29, 31, 33, 34 respectively. Therefore, claim 36, 38, 39, 37, 41, 40 45 are rejected for the same reasons as set forth in claim 25, 26, 27, 29, 31, 33, 34.



Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mammoliti et al., US 20070115962 A1: Techniques Configuring Customer Equipment For Network Operations From Provider Edge.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446



/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446